Citation Nr: 0913180	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-39 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
testicular cancer.

2.  Entitlement to service connection for erectile 
dysfunction and sterility.

3.  Entitlement to service connection for benign prostatic 
hypertrophy.

4.  Entitlement to service connection for neuropathy.

5.  Entitlement to service connection for varicose veins.

6.  Entitlement to service connection for a right hip 
condition.

7.  Entitlement to service connection for hypoglycemia, 
claimed as diabetes mellitus.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

9.  Entitlement to service connection for a right knee 
condition.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for a heart condition.

12.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2004.  In his November 2005 substantive appeal, 
the Veteran requested a Board hearing held at the RO (i.e., 
Travel Board hearing).  However, in April 2008, the Veteran's 
attorney representative notified VA that the Veteran did not 
feel able to attend a hearing, but that he wished his 
representative to file a written memorandum in support of the 
claim.  In October 2008, the representative was informed that 
he had 30 days to submit any additional evidence or argument 
before the case would be forwarded to a Veterans Law Judge.  
To date, no additional information or argument has been 
received.  

In statements made in connection with the claim, the Veteran 
contends, in essence, that he is permanently and totally 
disabled due to numerous disabilities, many of which he has 
not alleged are related to service.  This raises a claim for 
a permanent and total disability rating for pension purposes, 
which is referred to the RO for initial development and 
consideration.  

Additionally, in several of these statements, the Veteran has 
also contended that he has had anxiety and depression since 
service, and a private psychologist has diagnosed an 
adjustment disorder with anxiety and depression.  As a new 
diagnosis, this is a new claim, separate from PTSD.  See 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The raised 
claim is referred to the RO for initial development and 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record contains a January 2007 transmission from the 
Social Security Administration (SSA) that contains copies of 
pertinent SSA medical records as well as VA treatment records 
that were not considered by the RO when it issued its 
September 2004 statement of the case.  While prior statements 
waiving RO consideration of various records were associated 
prior to receipt of records from SSA, these waivers do not 
cover the material received from SSA.  

The Board cannot consider additional evidence without first 
remanding the case to the agency of original jurisdiction for 
initial consideration or obtaining the Veteran's waiver.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2008).  
To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the Board 
finds that the RO should on remand readjudicate the issues on 
appeal with consideration of all evidence received since the 
issuance of the September 2005 statement of the case.
With respect to the Veteran's claim for service connection 
for a right knee disorder, in a July 2004 statement, the 
Veteran said that his right knee condition had begun in basic 
training, and had gotten worse since then.  Service treatment 
records show that in July 1967, the Veteran was seen with a 
"bad right knee."  Hot soaks were prescribed.  No further 
pertinent complaints are noted in the service treatment 
records.  After service, the evidence first shows right knee 
complaints in December 1999, at which time X-rays showed 
early degenerative changes.  In view of the Veteran's lay 
statement of continuity of symptomatology, he must be 
afforded a VA examination.  See Locklear v. Nicholson, 20 
Vet. App. 410 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006).  

Regarding hypertension, service treatment records show that 
on one occasion in service, in March 1968, a blood pressure 
reading of 146/100, and an impression of hypertension, was 
reported.  However, no further abnormal findings were noted 
in service, and the separation examination in June 1969 
disclosed a blood pressure of 132/80.  Hypertension was not 
diagnosed after service for many years.  For VA purposes, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  38 C.F.R. § 
4.104, Code 7101, Note (1) (2008).  Moreover, "[f]or the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word 'Chronic'."  
38 C.F.R. § 3.303(b).  Nevertheless, a medical question 
remains as to whether the significantly abnormal reading 
shown in service, with an impression of hypertension noted at 
the time, is etiologically related to hypertension diagnosed 
many years later.  

With respect to a heart condition, VA records show cardiac 
diagnoses including hypertensive heart disease and 
hypertension with cardiac involvement.  As a result of this 
implied nexus to hypertension, this issue is inextricably 
intertwined with the issue of service connection for 
hypertension, and must be deferred as well.  Moreover, if the 
examiner concludes that hypertension is related to service, 
the examination should also address the question of whether 
the Veteran has a heart condition which is secondary to 
hypertension.  

Finally, an appellate decision on TDIU issue must be deferred 
pending resolution of the service connection issues, as that 
could potentially affect the outcome of the TDIU issue.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine 
whether the Veteran has a current chronic 
right knee disability related to a 
reported of a "bad right knee" noted in 
service in July 1967.  The examiner should 
also provide a diagnosis for any chronic 
right knee disability currently present 
(there is conflicting X-ray report 
information on file as to the presence of 
degenerative joint disease).  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for review.  
All indicated studies should be conducted, 
and the results available to the examiner 
prior to his or her opinion.  

It is essential that the examiner provides 
a complete rationale for any opinion 
provided.  It would be helpful if the 
physician would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

2.  Schedule the Veteran for a cardiology 
examination to determine (a) whether he 
has hypertension which is etiologically 
related to the blood pressure of 146/100 
reported in March 1968, with an impression 
of hypertension noted at the time.  If, 
and only if, the examiner determines that 
hypertension is related to service, the 
examiner should determine (b) whether the 
Veteran has a heart condition which was 
caused or aggravated by hypertension.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner for 
review.  In particular, the opinion as to 
this secondary matter must include the 
diagnosis for all chronic heart conditions 
currently present, and an assessment as to 
whether any such diagnosed condition is 
due to or aggravated by hypertension.  All 
indicated studies should be conducted, and 
the results available to the examiner 
prior to his or her final opinion.  

It is essential that the examiner provides 
a complete rationale for any opinion 
provided.  It would be helpful if the 
physician would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

3.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claims in light of all 
evidence of record, to specifically 
include all evidence received since the 
September 2005 statement of the case.  If 
any of the claims remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case, and afforded an 
opportunity to respond, before the case is 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


